CRIST, Judge.
Legal malpractice.
Summary judgment for lawyer affirmed.
Appellant (plaintiff) was found guilty by a jury of two counts of murder in the second degree and assault with intent to do great bodily harm. Respondent (lawyer) represented plaintiff in that trial. Lawyer filed a motion for new trial on plaintiff’s behalf forty-six days after sentencing. Rule 27.20(a) required that a motion for new trial had to be filed within forty days to preserve issues for review. However, this court completely reviewed plaintiff’s claim, found no error, and affirmed the verdict. State v. Bainter, 608 S.W.2d 429 (Mo.App.1980).
Plaintiff filed suit against lawyer for damages arising out of negligence and malpractice in failing to file a timely motion. Plaintiff filed a motion for judgment on the pleadings. Lawyer filed a motion for summary judgment. The trial court overruled plaintiff’s motion for judgment on the pleadings and granted summary judgment in favor of lawyer.
The trial court did not abuse its discretion in overruling plaintiff’s motion and granting summary judgment for defendant because plaintiff’s pleadings, while alleging negligence, failed to show damages proximately resulting from lawyer’s negligence. Lange v. Marshall, 622 S.W.2d 237, 238 (Mo.App.1981).
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.